 

Exhibit 10.19s

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

ADMINISTRATIVE AGENT ACTION NO. 20

This ADMINISTRATIVE AGENT ACTION NO. 20 (this “Action”), dated as of June 27,
2016 (the “Effective Date”), is entered into by and among Megalodon Solar, LLC,
a Delaware limited liability company (“Borrower”), and Bank of America, N.A., as
the Administrative Agent (“Administrative Agent”) under the Loan Agreement,
dated as of May 4, 2015 (as amended, the “Loan Agreement”), by and among the
Borrower, Administrative Agent, Collateral Agent, each of Bank of America, N.A.
(“BA Agent”), Credit Suisse AG, New York Branch (“CS Agent”), Deutsche Bank AG,
New York Branch (“DB Agent”), ING Capital LLC (“ING Agent”), KeyBank National
Association (“KB Agent”) and National Bank of Arizona (“NBAZ Agent”, and
collectively with BA Agent, CS Agent, DB Agent, ING Agent and KB Agent, the
“Existing Group Agents”), as Group Agents, the Lenders and the other parties
from time to time parties thereto, on the Effective Date immediately prior to
the effectiveness of this Action, and [***], in its capacity as a Group Agent
(“[***] Agent”) and as Committed Lender (“[***] Committed Lender”), and [***],
in its capacity as a Group Agent (“[***] Agent” and together with [***] Agent,
the “Additional Group Agents”) and as Committed Lender (“[***] Committed Lender”
and together with [***] Committed Lender, the “Additional Committed Lenders”),
from and after the Effective Date upon the effectiveness of this Action. As used
in this Action, capitalized terms which are not defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

A.Each Existing Group Agent has provided its consent to an Incremental Loan
Commitment Increase of up to $350,000,000 and the accession of one or more
Eligible Assignees as additional Committed Lenders, pursuant to and subject to
the terms of Required Group Agent Action No. 13 dated March 23, 2016, by and
among Borrower, Administrative Agent, Collateral Agent and Existing Group Agents
(“GAA 13”);

B.[***], in its capacity as a Committed Lender (“[***] Committed Lender”), has
provided an Incremental Loan Commitment Increase of $40,000,000 pursuant to
Administrative Agent Action No. 18, dated May 24, 2016, by and among Borrower,
Administrative Agent and [***] Committed Lender;

C.The Borrower has invited each of the Additional Committed Lenders as an
Eligible Assignee, to become Committed Lenders under the Loan Agreement;

D.Each of the Additional Committed Lenders and Additional Group Agents desires
to become a party to the Loan Agreement, and the Required Group Agents
(determined before giving effect to the Commitment Increase (as defined below))
have agreed to the accession of [***] Committed Lender and [***] Committed
Lender, each as a Committed Lender under the Loan Agreement, and the designation
of [***] Agent and [***] Agent, respectively, as Group Agents; and

 

 

 

Administrative Agent Action No. 20

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

E.Upon the effectiveness of this Action and subject to the terms and conditions
of the Loan Agreement and GAA 13, the Additional Committed Lenders agree to
provide Commitments to the Borrower under the Loan Agreement in an aggregate
principal amount equal to $70,000,000 and in the respective amounts set forth in
Exhibit 1 attached hereto (the “Commitment Increase”). 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

Section 1.Amendment. Subject to the prior satisfaction of the conditions
precedent described in Section 3 hereof, Annex 3 to the Loan Agreement is hereby
amended and restated in its entirety as set forth in Exhibit 1 attached hereto.

Section 2.Consents to the Loan Agreement.  Subject to the prior satisfaction of
the conditions precedent described in Section 3 hereof:

(a)The Administrative Agent and the Borrower acknowledge the Commitment Increase
pursuant to GAA 13 and Section 2.9 of the Loan Agreement (and notwithstanding
any requirements set forth in Section 2.9 of the Loan Agreement, but without
limiting Section 3 hereof).

(b)The Administrative Agent and the Borrower acknowledge the accession to the
Loan Agreement and the other Financing Documents of [***] Committed Lender and
[***] Committed Lender as Committed Lenders thereunder pursuant to (i) Section
2.9(c) of the Loan Agreement (and notwithstanding any requirements set forth in
Section 2.9(c) of the Loan Agreement, but without limiting Section 3 hereof) and
Section 2(c) of GAA 13 and (ii) (A) the Accession Agreement, dated as of the
date hereof, by and among [***] Committed Lender, [***] Agent, the
Administrative Agent and the Borrower (the “[***] Accession Agreement”) and (B)
the Accession Agreement, dated as of the date hereof, by and among [***]
Committed Lender, [***] Agent, the Administrative Agent and the Borrower (the
“[***] Accession Agreement”), each substantially in the form attached as Exhibit
F-1 to the Loan Agreement.

(c)The Administrative Agent consents to the amendments as set forth in Section 1
hereof pursuant to Section 9.14(b) of the Loan Agreement.

Section 3.Conditions Precedent. This Action shall be effective upon the
satisfaction of the following conditions precedent:

(a)The Administrative Agent shall have received counterparts of this Action,
executed and delivered by each of the other parties hereto.

(b)The Administrative Agent shall have received counterparts of each of the
[***] Accession Agreement, executed and delivered by each of the parties thereto
and the [***] Accession Agreement, executed and delivered by each of the parties
thereto.

(c)The Administrative Agent shall have received an Administrative Questionnaire
and any tax forms it has requested from each of the Additional Committed
Lenders.

 

 

2

Administrative Agent Action No. 20

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(d)The Administrative Agent shall have received a certificate of the Borrower
dated as of the Effective Date signed by a Responsible Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to the increase in the Commitments provided for in this Action and
(ii) certifying that each of the conditions set forth in Section 2.9(e) (except
clause (x) thereof) of the Loan Agreement has been met as of the Effective
Date. 

(e)Each of [***] Committed Lender and the Borrower shall have received executed
counterparts of the Commitment Fee Letter, dated as of the date hereof, between
[***] Committed Lender and the Borrower (the “[***] Fee Letter”) and each of
[***] Committed Lender and the Borrower shall have received executed
counterparts of the Commitment Fee Letter, dated as of the date hereof, between
[***] Committed Lender and the Borrower (the “[***] Fee Letter”).

(f)(i) Each Additional Committed Lender shall have received for its own account
all fees due and payable as of the Effective Date pursuant to the [***] Fee
Letter and [***] Fee Letter, as applicable, and (ii) the Administrative Agent
shall have received for its own account all costs and expenses described in
Section 6 of this Action, for which invoices have been presented in connection
herewith.

Section 4.Reference to and Effect on Financing Documents. Each of the Loan
Agreement and the other Financing Documents is and shall remain unchanged and in
full force and effect, and, except as expressly set forth herein, nothing
contained in this Action shall, by implication or otherwise, limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or any of the other Secured Parties, or shall alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in each of the Loan Agreement and any other
Financing Document. This Action shall also constitute a “Financing Document” for
all purposes of the Loan Agreement and the other Financing Documents.

Section 5.Incorporation by Reference.  Sections 10.5 (Entire Agreement), 10.6
(Governing Law), 10.7 (Severability), 10.8 (Headings), 10.11 (Waiver of Jury
Trial), 10.12 (Consent to Jurisdiction), 10.14 (Successors and Assigns) and
10.16 (Binding Effect; Counterparts) of the Loan Agreement are hereby
incorporated by reference herein, mutatis mutandis.

Section 6.Expenses. The Borrower agrees to reimburse the Administrative Agent in
accordance with Section 10.4(b) of the Loan Agreement for its reasonable and
documented out-of-pocket expenses in connection with this Action, including
reasonable and documented fees and out-of-pocket expenses of legal counsel.

Section 7.Construction. The rules of interpretation specified in Section 1.2 of
the Loan Agreement also apply to this Action, mutatis mutandis.

[Signature Pages Follow]

 

 

 

 

3

Administrative Agent Action No. 20

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Action to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

MEGALODON SOLAR, LLC,

as Borrower

 

By:

/s/ Lyndon Rive

Name:

Lyndon Rive

Title:

President

 

[***],

as a Group Agent

 

By:

[***]

Name:

[***]

Title:

[***]

 

[***],

as a Group Agent

 

By:

[***]

Name:

[***]

Title:

[***]

 

BANK OF AMERICA, N.A.

as the Administrative Agent and the Collateral Agent

 

By:

/s/ Darleen R. DiGrazia

Name:

Darleen R. DiGrazia

Title:

Vice President

 

[Signature Page to Administrative Agent Action No. 20]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT 1

ANNEX 3

SCHEDULE OF LENDER COMMITMENTS

 

Lender

Commitment

Bank of America, N.A.

$[***]

Credit Suisse AG, Cayman Islands Branch

$[***]

ING Capital LLC

$[***]

Deutsche Bank AG,
New York Branch

$[***]

KeyBank National Association

$[***]

National Bank of Arizona

$[***]

[***]

$[***]

[***]

$[***]

 

Exhibit 1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.